Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The application was withdrawn from issue on 9/30/2021 because a Supplemental Notice of Allowance with an Examiner’s Amendment was mailed on 9/24/2021 after the payment of the Issue Fee on 4/7/2021. A Corrected Notice of Allowance was mailed on 10/8/2021 but did not include a NOTICE OF FEES DUE. This Notice of Allowance is provided to include the NOTICE OF FEES DUE. Applicant may request that the previously submitted issue fee be applied (the Notice of Allowance will reflect an issue fee amount that is due and the issue fee that was previously paid). See MPEP § 1306 regarding request to reapply a previously paid issue fee toward the issue fee that is now due. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832